Citation Nr: 1000034	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-28 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder, claimed as limited motion of the wrist.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for residuals of a 
cervical spine injury, claimed as severe trauma to the upper 
back.

4.  Entitlement to an initial rating in excess of 10 percent 
for hypothyroidism.

5.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

6.  Entitlement to a rating in excess of 10 percent for a 
compression fracture, L1 vertebrae with radiculopathy, 
bilateral lower extremities for the time period from August 
10, 2007 to September 13, 2007.

7.  Entitlement to a rating in excess of 20 percent for a 
compression fracture, L1 vertebrae with radiculopathy, 
bilateral lower extremities for the time period from 
September 13, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from March 1986 to 
February 1989, from October 1994 to August 2003, and from May 
2004 to January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in March 2005, January 
2006, March 2008, and October 2008 rendered by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran perfected appeals on the 
issues of service connection for a wrist disorder and for 
higher initial ratings for hypothyroidism and PTSD.  

In September 2007, the Veteran requested a higher rating for 
his lumbar spine disorder.  In a March 2008 rating decision, 
the RO increased the evaluation for the Veteran's low back 
disability from a noncompensable (zero percent) rating to a 
20 percent rating, effective September 13, 2007.  A notice of 
disagreement contesting the assigned rating was received in 
December 2008.  In an August 2009 rating decision, the RO, 
noting error in the March 2008 rating action, increased the 
evaluation for the low back disability to a 10 percent 
rating, effective August 10, 2007, and retained the 20 
percent rating, effective September 13, 2007.  Nonetheless, 
the issue of entitlement to increased evaluations for each 
applicable time period for this low back disability remains 
before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.  

In correspondence dated in April 2006, the Veteran asked to 
be rescheduled for a VA thyroid examination for which he 
failed to appear.  He indicated that he had been unemployed 
for over a year and was living in different places as a 
result.  In a separate letter also dated in April 2006 he 
stated that he had moved four times within the last year.  It 
does not appear that a VA thyroid examination has been 
rescheduled or that he had been notified of any subsequent 
thyroid examination.  The RO should schedule the Veteran for 
a VA thyroid examination.

In correspondence dated in September 2007, the Veteran stated 
that he was receiving private medical care for his claimed 
right wrist disability and for his hypothyroid and PTSD 
disabilities; he did not provide the name or address of any 
private medical provider.  After a review of the claims file, 
it appears that no action was taken to identify, request, or 
obtain any private treatment records pertaining to these 
claims.  The AMC/RO must ask the Veteran to provide the 
specific name and address of any private medical care 
providers and assist him in obtaining those records.

In August 2009 the RO notified the Veteran that it proposed 
to stop his benefit payments effective May 10, 2004 to 
February 1, 2005 because it had received evidence that he was 
on active duty.  His DD Form 214 (separation from service) 
was obtained showing service from May 2004 to January 2005, 
but his service treatment records from this period have not 
been obtained.  The RO should obtain the service treatment 
records from the Veteran's third period of active duty.

Subsequent to the August 2007 supplemental statement of the 
case (SSOC) regarding the issues of service connection for a 
right wrist disability and increased ratings for PTSD and 
hypothyroidism, other statements from the Veteran, VA 
treatment records, and a VA PTSD examination report were 
obtained.  An SSOC has not been issued that addresses this 
additional evidence.  Therefore, these issues must be 
remanded for readjudication and the issuance of an SSOC that 
considers the additional medical and lay evidence received 
since August 2007.

In an August 2006 statement, the Veteran expressed 
disagreement with the denial of entitlement to service 
connection for sinusitis in the RO's January 2006 rating 
decision.  In a December 2008 statement, he expressed 
disagreement with the assigned rating for his low back 
disability in a March 2008 rating decision and with the 
denial of service connection for a cervical spine disability 
(claimed as trauma to his upper back) in an October 2008 
rating decision.  These statements are accepted as timely 
notices of disagreement (NODs) with each of the rating 
decisions cited on these issues, but an SOC has not been 
issued.  See 38 C.F.R. §§ 20.201, 20.302(a) (2009).  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims) held that when an appellant 
files a timely NOD and no SOC is issued, the Board should 
remand, rather than refer, the issue to the RO for the 
issuance of an SOC.  Consequently, these matters will be 
remanded for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for any of the 
disabilities at issue.  Of particular 
interest are any private treatment 
records pertaining to a wrist disorder, 
hypothyroidism, or PTSD, and VA treatment 
records dated from March 2008 to the 
present.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file, including attempts to obtain 
any archived VA records.  If the RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran is provided the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO should take the 
appropriate steps to obtain the Veteran's 
service treatment records from his third 
period of service from May 2004 to 
January 2005.  The AMC/RO should follow 
the same procedures outlined above in the 
event that any records identified are 
determined to be unavailable, including 
providing the Veteran and his 
representative notice of unsuccessful 
efforts in obtaining any records.

3.  After all outstanding pertinent 
records have been obtained and associated 
with the claims file or determined to be 
unavailable, the Veteran should be 
scheduled for a VA thyroid examination to 
evaluate the current nature of his 
hypothyroidism.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Thyroid and 
Parathyroid Diseases.  In making an 
assessment, the examiner is requested to 
provide adequate reasons and bases for 
any opinion offered.  
 
4.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of his PTSD.  All indicated 
tests and studies are to be performed, 
and a comprehensive social, educational 
and occupational history are to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the 
psychiatrist or psychologist for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Review Examination for Posttraumatic 
Stress Disorder and VA's Worksheet for 
Mental Disorders Examination.  In making 
an assessment, the examiner is requested 
to provide adequate reasons and bases for 
any opinion offered.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal (service connection 
for a wrist disability and increased 
initial ratings for hypothyroidism and 
PTSD) should be reviewed with 
consideration of all applicable laws and 
regulations, including a discussion of 
whether a referral for extraschedular 
evaluation is warranted under 38 C.F.R. 
§ 3.321 for any service-connected 
disability on appeal.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

7.  The RO should issue to the Veteran 
and his representative an SOC addressing 
the claims regarding entitlement to 
service connection for sinusitis and a 
cervical spine disability, as well as 
entitlement to an increased rating for a 
low back disability for any applicable 
time period.  All applicable criteria 
should be addressed in the SOC, to 
include 38 C.F.R. § 3.105(a).  Along with 
the SOC, the RO must furnish to the 
Veteran and his representative a VA Form 
9 (Appeal to Board of Veterans' Appeals) 
and afford them the applicable time 
period for perfecting an appeal to these 
issues.  (The Veteran and his 
representative are hereby reminded that 
appellate consideration of these claims 
may be obtained only if a timely appeal 
is perfected).  If, and only if, the 
Veteran files a timely appeal, these 
issues should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


